carpenter family investments llc carpenter capital management llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p moved for summary_judgment on the ground that r’s partnership_item adjustments were made after the general year period of limitations for assessing tax had expired r argues that an extended 6-year period of limitations applies held the 3-year period of limitations is applicable thus p’s motion for summary_judgment will be granted kevin t pearson and eric j kodesch for petitioner gary j merken for respondent opinion wherry judge this case is before the court on peti- tioner’s motion for summary_judgment filed date respondent filed an objection to petitioner’s motion on date petitioner filed a memorandum in sup- port of its motion on date the issue is whether the notice of final_partnership_administrative_adjustment fpaa challenged in the petition was issued before the applicable_period of limitations for assessing tax had expired our deci- sion turns on whether the general 3-year period of limita- tions under sec_6501 or the extended 6-year period of limitations under section c or sec_6501 verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports applies this is an issue of law and may be disposed of by summary_judgment pursuant to rule tax_court rules_of_practice and procedure see also 98_tc_518 summary_judgment is appropriate if the pleadings and other materials show that there is no genuine issue as to any material fact and a deci- sion may be rendered as a matter of law affd 17_f3d_965 7th cir fla peach corp v commissioner 90_tc_678 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials i undisputed facts background the following facts are not in dispute petitioner car- penter capital management llc is a nevada limited_liability_company classified as a partnership for federal_income_tax purposes petitioner is the tax_matters_partner of carpenter family investments llc an oregon limited_liability_company classified as a partnership for federal_income_tax purposes with its principal_place_of_business in salem oregon the partnership at the end of its taxable_year the partnership was owned as follows tommie carpenter percent virginia carpenter percent petitioner percent during the taxable_year ending date petitioner was owned as follows tommie carpenter dollar_figure percent and vir- ginia carpenter dollar_figure percent accordingly tommie and virginia carpenter the partners ultimately were allocated all items of income gain loss deduction and credit of the partnership during its taxable_year the partnership sold shares of stock of american tower corp atc a publicly traded cor- poration listed on the new york stock exchange for total_proceeds of dollar_figure the stock sale on or before date the partnership timely filed form_1065 u s return of partnership income for its taxable_year ending date on this information_return the partner- ship reported gross_proceeds of dollar_figure an adjusted tax section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner basis of dollar_figure and gain of dollar_figure from the stock sale on or before date the partners timely filed a joint income_tax return on form_1040 u s individual_income_tax_return for calendar_year on this tax_return the partners reported all of the dollar_figure gain from the stock sale on date petitioner sent to respondent a form 872-p consent to extend the time to assess tax attrib- utable to partnership items executed on behalf of the part- nership also on date the partners sent to respondent an executed form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership on date respondent issued an fpaa to petitioner as tax_matters_partner of the partnership for the partnership’s taxable_year ending date ii the theory of the fpaa respondent alleges that the partnership exploited a com- plex series of basis-inflating tax_avoidance transactions a variant of the son-of-boss shelter described in notice beginning in date see notice_2000_44 2000_2_cb_255 which describes so-called son-of-boss trans- actions see also 128_tc_192 discussing the prototypical son-of-boss transaction son-of-boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabil- ities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore them in computing basis if so the result is that the partners will have a basis in the partnership so great as to provide for large-but not out- of-pocket-losses on their individual tax returns respondent claims a son-of-boss shelter is at work on account of a transfer to the partnership of short_sale pro- ceeds of treasury notes and the obligation to close the open short_sale position respondent contends that this transfer artificially to respondent as a result of the artificial step-up_in_basis in basis according stepped-up inside verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports the american tower corporation stock the partnership’s total net long-term gains derived from dealings in property on its return was significantly understated iii motion for summary_judgment petitioner moved for summary_judgment arguing that the fpaa was not timely because it was issued after the period of limitations imposed by sec_6501 on assessment and collection of tax of three years from the date the return to which the tax relates was filed both the partner- ship’s information tax_return and the partners’ joint income_tax return were filed on or before date the year limitations_period if applicable would have expired on or before date petitioner contends that because the fpaa was issued after date respondent is precluded from assessing any_tax attributable to items reported on the partnership tax_return petitioner further argues that the untimeliness of the fpaa invalidates petitioner’s and the partners’ consents to extend the limitations_period neither of the form sec_872 signed by petitioner or the partners was executed before the expiration of the three-year period of limitations imposed by sec_6501 or a as a result according to petitioner these consents cannot be used to reopen the three-year period of limitations on assessment and collection of tax see sec_6501 where before the expiration of the time pre- scribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon emphasis supplied see also 25_tc_859 holding that if a taxpayer executes a consent after the expiration of the 3-year limitations_period the commissioner bears the burden of proving that a longer limitations_period applies and that the consent was obtained within such longer period 21_tc_398 same verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner iv timeliness of the fpaa respondent claims that the applicable_period of limitations is not years but years as provided in sections c and e a on date the treasury_department and the internal rev- enue service issued temporary treasury regulations under sections c and e a that clarify that an overstatement of basis relating to the disposition of property other than the sale_of_goods or serv- ices in a trade_or_business constitutes an omission from gross_income for purposes of sections c and e a respondent argues that these temporary regulations sec_301_6229_c_2_-1t and sec_301_6501_e_-1t temporary proced admin regs fed reg date extend the limitations_period for the partnership’s taxable_year to years because they apply to taxable years with respect to which the applicable_period for assessing tax as interpreted in the temporary regulations did not expire before date limitations provided because the fpaa issued within the six-year period of in sections c and e a as further extended by consent respondent contends that the fpaa was timely i introduction discussion we have previously held invalid the temporary regulations respondent cites see 134_tc_211 since we issued our opinion in intermountain the commissioner has issued these regulations in final form see sec_301_6229_c_2_-1 sec_301_6501_e_-1 proced admin regs also the supreme court has issued its opinion in mayo found v united_states u s ll 131_sct_704 which clarifies that the commissioner’s regulatory efforts are generally entitled to the same chevron standard as those of any other agency see chevron u s a inc v natural res def council 467_us_2 see infra note discussing the current procedural posture of 134_tc_211 and related cases in which the commissioner has hitherto succeeded twice on appeal and failed an equal number of times as he seeks to invoke sec_6501 and apply a 6-year limitations_period to son-of-boss transactions verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports establishing a two-step framework for testing the validity of an agency’s interpretation of ambiguous statutes we take this opportunity to consider whether anything in the final regulations or their preamble or mayo warrants a revi- sion of our intermountain holding ii effective applicability date provisions placing the horse firmly in the cart the preamble to these final regulations asserts that the tax court’s majority in intermountain erroneously inter- preted the applicability provisions of the temporary and pro- posed regulations t d 2011_6_irb_455 we are not infallible and have reviewed our interpretation of the regulations’ applicability provisions in the light of respond- ent’s criticism but as discussed below we still do not agree with respondent the temporary regulations provided that the rules of this section apply to taxable years with respect to which the applicable_period for assessing tax did not expire before sep- tember sec_301_6229_c_2_-1t b e - 1t b temporary proced admin regs supra emphasis supplied in intermountain ins serv of vail llc v commissioner supra pincite we had commented on the notably convoluted interpretation of the effective applica- bility date provisions required to cause the temporary regu- lations to apply to a case where the 3-year limitations_period has already expired we had remarked that the commis- sioner’s attempt to apply the temporary regulations in that case begs the question id by their terms the final regulations purport to apply to this case other than minor stylistic changes in the effective applicability provisions which we discuss infra pt ii and largely con- forming changes in the accompanying preambles which we discuss infra pt iv the final and temporary regulations are identical therefore we have decided not to delay these proceedings for supplemental briefing on the final regulations before ruling on their in validity we note that to date neither party has asked for leave to file such briefs by comparison the commis- sioner promptly filed notices of supplemental authority calling attention to the supreme court’s opinion in mayo found v united_states u s ll 131_sct_704 in the various intermountain-related cases on appeal discussed infra note including 636_f3d_1368 fed cir in which oral argument was conducted the day after mayo was issued moreover the commissioner has asked these various courts of appeals to apply the final regulations consequently respondent can reasonably be expected to cite and rely on the final regulations as relevant and applicable authority in any appeal of our decision we thus feel we would be derelict in our duty to the court hearing such an appeal if we were to simply grant petitioner’s motion for summary_judgment based on the temporary regulations without discussing the final regulations verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner by comparison with the effective applicability date provi- sions of the temporary regulations the final regulations pro- vide that this section applies to taxable years with respect to which the period for assessing tax was open on or after date sec_301_6229_c_2_-1 proced admin regs emphasis supplied see also sec_301 e - e proced admin regs respondent and the treasury_department contend that the final regulations clarify the effective applicability date provisions in the section c and sec_6501 regulations to eliminate a per- ceived ambiguity in the temporary regulations that was brought to light by the tax_court in intermountain insur- ance service of vail v commissioner t c no appeal docketed no d c cir t d i r b pincite we fail to see how this semantic distinction in the effec- tive applicability date provisions between the final regula- tions and the temporary regulations the verbal equivalent of the other side of the same coin begets a response to the begged question unlike the terse text of the final regulations’ effective applicability date provisions the accompanying preamble contends at length that the internal_revenue_service will continue to adhere to the position that the applicable_period of limitations is not the general three-year limita- tions period the expiration of the three-year period does not close a taxable_year if a longer period applies t d i r b pincite emphasis supplied however whether or not a longer period should in fact apply is the very subject matter the sum and substance of the regulations clearly then as with the temporary regu- the final regulations’ preamble goes on to assert that consistent with that position which assumes their substantive validity the final regulations apply to taxable years with respect to which the six-year period for assessing tax under section c or e was open on or after date t d 2011_6_irb_455 on the basis of this conclusory assertion the court_of_appeals_for_the_federal_circuit held in grapevine imps ltd v united_states supra pincite that by their plain terms the new treasury regulations apply to the taxpayer’s tax_year for which the 3-year limitations_period had expired we do not believe that the actual text of the regulations says as much as mentioned above pursuant to their effective applicability date provisions the substance of the final regulations applies to taxable years with respect to which the period for assessing tax was open on or after date t d i r b pincite in an interpretation of an administrative regulation a court must necessarily look to the administrative construction of the regulation if the meaning of the words used is in doubt 325_us_410 continued verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports lations in order to apply the final regulations to a taxable_year after the expiration of the general 3-year limitations_period one must presuppose that the regulations are other- wise valid and that they apply retroactively in other words the applicability of the regulations assumes their substantive validity we held this assumption untenable in inter- mountain ins serv of vail llc v commissioner supra pincite after reviewing the final regulations and their preamble and considering any effect that mayo may have we reaffirm our prior conclusion for the reasons set forth below iii substantive validity divining congressional intent as we did previously when reviewing the temporary regu- lations and as we now do in testing the final regulations we must judge the propriety of respondent’s action solely by the grounds invoked by him 332_us_194 from the preambles to the see also 165_f3d_43 d c cir although the preamble does not ‘control’ the meaning of the regulation it may serve as a source of evi- dence concerning contemporaneous agency intent however whether a tax_year in question is open is the very essence of these proceedings deferring to respondent’s interpretation of open tax years for purposes of the effective applicability date provisions would inevitably re- solve the question of legitimacy of the regulations’ substance more generally if we were to allow the secretary to replicate in his regulations the core of the code provision at issue and then defer to the commissioner’s interpretation of this regulatory text it would inappropriately imbue this text with the solidity of seminole rock instead of subjecting it to the two steps of chevron cf 508_us_36 declining to apply chevron and relying on seminole rock for the proposition that provided an agency’s interpretation of its own regulations does not violate the constitution or a federal statute it must be given controlling weight unless it is plainly erroneous or inconsistent with the regulation quotation marks omit- ted respondent insists these regulations are not retroactive t d i r b pincite the commissioner’s previous regulatory foray in his ongoing quest to bring to justice past abu- sive son-of-boss transactions was lost as eurydice was lost to orpheus when the commis- sioner chose to turn around and look directly backwards by giving his regulations full-blown ret- roactive effect see generally 88_fedclaims_516 hold- ing as impermissibly retroactive sec_1_752-6 income_tax regs which requires reduction in a partner’s outside_basis in the partnership upon the partnership’s assuming the partner’s contin- gent liability and discussing other similar holdings perhaps mindful of that experience respondent now argues that he is no longer looking back instead he claims that he is in effect glancing sideways and appears to wield the circular logic of the effective applicability date provisions as the round and polished shield of perseus in which he can safely view the gorgon’s reflection sec_7805 and its caption of retroactivity of regulations notwithstanding in the conven- tional linear temporal mode changes in legal rules have only prospective impact at least until we devise time machines a change can have its effects only in the future 129_f3d_189 d c cir putting such abstruse arguments to one side these regulations if valid would cause a limitations_period that would have otherwise expired as of date to remain open beyond that date they thus relate back and in that respect are retroactive in the mundane sense of the word chenery sweeps wider than the administrative procedure act’s basis and purpose require- ment u s c sec_553 requiring an agency to give reasons for its rulemaking will verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner temporary and final regulations we isolate two discrete grounds that respondent can possibly adduce as bases upon which his regulatory project purports to rest id the supreme court’s holding in 357_us_28 which excluded overstatement of basis from the phrase omits_from_gross_income in the identically worded predecessor of current sec_6501 was con- fined by sec_6501 to a trade_or_business con- text and colony represents the supreme court’s own construction of this phrase as it now appears in sec_6501 rather than an explication of unambiguous congressional intent these two grounds are mutually exclusive if the colony holding has been statutorily confined to a trade_or_business context it cannot any longer constitute the supreme court’s interpretation of current sec_6501 conversely if colony represents the supreme court’s own construction of this text the holding must necessarily extend beyond just trade_or_business respondent leads with the former contention which he vociferously espouses not just in the preambles to the tem- porary and final regulations but also in his submissions on brief in this and other similar cases the latter claim on the other hand is presented with great circumspection after being absent in the preamble to the temporary regulations this claim appears stealthily in the final regulations’ pre- not itself ensure that review of the rule will be limited to those reasons legislation or trial_court decisions can both be subsequently sustained on other grounds see eg u s_r r ret bd v fritz 449_us_166 where as here there are plausible reasons for congress’ action our inquiry is at an end it is of course constitutionally irrelevant whether this rea- soning in fact underlay the legislative decision internal quotation marks omitted 302_us_238 in the review of judicial proceedings the rule is settled that if the decision below is correct it must be affirmed although the lower court relied upon a wrong ground or gave a wrong reason however agency action can be upheld only on the ground previously advanced by the agency see eg 371_us_156 holding that under chenery for the courts to substitute their or counsel’s discretion for that of the agency is incompatible with the orderly functioning of the process of judicial review this provision without changes in text has since been redesignated sec_6501 by the hiring incentives to restore employment act of publaw_111_147 124_stat_111 the provision states that in the case of a trade_or_business the term ‘gross income’ means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services since bases of goods or services sold by a trade_or_business do not affect its gross_income an overstatement of any such basis will not constitute omission from gross_income see infra note verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports amble and even there is shrouded in caveats and qualifica- tions a trade_or_business with colony the final regulations’ preamble reiterates respondent’s position set forth in the preamble to the temporary regula- tions that the supreme court’s opinion in 357_us_28 is limited to an omission from gross_income in the context of a trade or busi- ness under the predecessor of sec_6501 t d i r b pincite see also t d 2009_43_irb_551 therefore by amending the internal_revenue_code including the addition of a special definition of ‘gross income’ with respect to a trade_or_business congress effectively lim- ited what ultimately became the holding in colony to cases subject_to sec_275 of the internal_revenue_code this echoes similar arguments that the commis- sioner has made on brief in related litigation across the country this case would absent stipulation to the contrary be appealable to the u s court_of_appeals for the ninth cir- cuit that court has rejected the argument that the colony holding is properly construed as limited to the sale_of_goods and services in a trade_or_business there is no ground for suggesting that the court intended the same language in sec_275 to apply differently to taxpayers in a trade_or_business than to other taxpayers 568_f3d_767 9th cir affg 128_tc_207 see infra pt iv see eg 633_f3d_347 5th cir the government con- tends that colony applies only in the context of a trade_or_business engaged in the sale_of_goods or services 634_f3d_249 4th cir in this case the district_court distinguished colony on the ground that its holding is limited to cases in which the taxpayer is a trade_or_business selling goods or services 573_f3d_1362 fed cir in the government’s view colony’s holding is properly construed narrowly by defining ‘gross income’ as gross_receipts of a trade_or_business from sales of goods or services 568_f3d_767 9th cir the irs argues that colony read correctly inter- preted sec_275 as having the same meaning as sec_6501 and applying only to taxpayers in a trade_or_business affg 128_tc_207 accord 633_f3d_616 7th cir accepting the commissioner’s argument and finding that the situation faced by the court in colony is one where there is an omission of an actual receipt or accrual in a trade_or_business situation revg tcmemo_2009_184 verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner in bakersfield the court_of_appeals for the ninth circuit held that the current sec_6501 which was enacted as part of the internal_revenue_code of did not constitute a new statutory setting for the phrase omits_from_gross_income congress did not change the language in the body of sec_6501 which is identical to the language in sec_275 that the supreme court construed in colony as a general_rule we construe words in a new statute that are identical to words in a prior statute as having the same meaning id pincite finding that applying colony to the code would not render sec_6501 id pincite the court went on to conclude that the colony superfluous any provision of holding controls our interpretation of the same language in sec_275’s suc- cessor provision sec_6501 of the code however sensible the irs’s argument may be that a taxpayer can omit an amount of gain by overstating its basis this argument is foreclosed by colony id pincite the court_of_appeals for the ninth circuit’s opinion in bakersfield was quickly followed by an opinion of the court_of_appeals_for_the_federal_circuit that also failed to discern any basis for limiting colony’s holding concerning the ‘omits from gross income’ language of sec_275 to sales of goods or services by a trade_or_business 573_f3d_1362 fed cir these two courts of appeals have now been joined by the courts of appeals for the fourth and fifth circuits which have similarly declined to limit the colony holding to a trade the court_of_appeals_for_the_federal_circuit has since decided to accord the regulations at issue here chevron_deference see grapevine imps ltd v united_states f 3d pincite the court distinguished this decision from its holding in salman ranch that colony was not limited to a trade_or_business context declaring that salman ranch does not mandate any different conclusion this court there closely analyzed both the updated statute and its legislative_history to determine whether divergence from col- ony was warranted it made no separate holding that the statute was unambiguous for purposes of chevron step one id pincite citation omitted grapevine does not reject the court’s prior reading of colony in salman ranch since salman ranch preceded the issuance of treasury regulations interpreting this statute grapevine char- acterized the court’s task in salman ranch different from ours id pincite finding colony no bar to granting the regulations chevron_deference grapevine concludes that salman ranch notwithstanding we will defer to the treasury department’s interpretation in applying sec_6501 id pincite as we explain infra note we have concluded to the contrary that colony is a bar to chevron_deference verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports or business see 634_f3d_249 4th cir like the ninth and federal circuits we hold that the supreme court in colony straightforwardly construed the phrase ‘omits from gross_income ’ unhinged from any dependency on the tax- payer’s identity as a trade_or_business selling goods or serv- ices 633_f3d_347 5th cir we join the fourth ninth and federal circuits by finding that colony’s holding with respect to the definition of ‘omits from gross income’ is not limited to trade_or_business and remains applicable in light of the revisions to the code the court_of_appeals for the seventh circuit on the other hand has sided with the commissioner and limited the applicability of colony to an omission_from_income of a trade_or_business see 633_f3d_616 7th cir concluding that colony’s holding is inher- ently qualified by the facts of the case where the omission was in the course of trade or busi- ness revg tcmemo_2009_184 following the commissioner’s judicial setbacks in bakers- field and salman ranch the secretary issued the temporary regulations seeking as it were to lay a regulatory founda- tion for respondent’s position that an overstatement of basis does constitute an omission from gross_income under sec_6501 respondent claims that this regulatory project is entitled to deference even if the agency’s interpretation may run contrary to the opinions in bakersfield and salman ranch see t d i r b pincite however nei- ther of those opinions was based on the court’s interpretation of sec_6501 instead each court had held colony to control this interpretation which it in turn merely fol- lowed in effect then respondent is asking us to defer to his determination of whether that supreme court decision is on point amidst conflicting signals of legislative intent chevron and its progeny certainly require deference to the admin- istering agency’s interpretation of the resulting statutory lan- guage however we know of no authority and respondent cites none that requires us to defer to the commissioner’s determination of the applicability of supreme court prece- dent verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner when congress speaks in muffled tones the commissioner presumably enjoys an advantage in deciphering the message and though we are respectful of the commissioner’s experi- ence in reviewing court opinions we decline to surrender our prerogative of interpreting judicial pronouncements-ambig- uous or otherwise respondent does not purport at least not explicitly and unequivocally to elevate his interpretation of the text in current sec_6501 above that of the court in colony rather he seeks to persuade us as he has succeeded in persuading the court_of_appeals for the seventh circuit in beard that the colony holding is not relevant to our inquiry respondent may arguably have the authority to attempt to reach the former outcome at least in the tenth circuit but we the u s court of federal claims and the u s district courts subject_to review by the respective courts of appeals and the supreme court retain ultimate authority over the latter in all circuits cf infra discussion pt iv discussing respondent’s vague and indecisive attempt to sup- plant the colony holding with a contrary interpretation of the statutory text in current sec_6501 see beard v commissioner f 3d pincite beard lists a number of cases that have found that colony does not apply and an overstatement of basis can be an omission from gross in- come id pincite included in this list is 392_f2d_680 5th cir a case that was decided decades before the son-of-boss transaction could have constituted the proverbial gleam in its promoters’ eyes as we pointed out in utam ltd v commissioner tcmemo_2009_253 we believe that phinney is not directly on point and does not persuade this court to overrule bakersfield phinney did not involve applying an extended period of limita- tions to a transaction in which the taxpayer had overstated basis instead in phinney the fifth circuit_court of appeals found that the 6-year period of limitations applied to a fiduciary income_tax return on which the nature of an item_of_income was misstated the commissioner was at a disadvantage identifying the error in the reporting of the transaction in issue in phinney because the fiduciary tax_return listed the item_of_income without disclosing its receipt in an installment_sale utam ltd v commissioner supra the court_of_appeals for the fifth circuit in burks appears to validate our reading of phinney and faults beard’s interpretation of the case see burks v united_states f 3d pincite n the seventh circuit in beard incorrectly read our decision in phinney as limiting colony’s holding the taxpayers in beard have since filed a motion for a rehearing en_banc based on amongst other grounds the claim that beard relied heavily on the commissioner’s interpreta- tion of phinney purportedly ‘distinguishing colony as the phinney court did ’ this reliance was misplaced the fifth circuit in burks stated that ‘they do not read phinney as limiting col- ony’s holding ’ see also infra note discussing why the court_of_appeals for the ninth cir- cuit’s decision in 568_f3d_767 9th cir affords us the luxury of staying on the firm and dry ground of concluding that colony controls the interpretation of sec_6501 the court_of_appeals for the tenth circuit in 547_f3d_1237 10th cir applied 545_us_967 to uphold regulations reversing a supreme court decision the commissioner has appealed to the appropriate courts of appeals intermountain ins continued verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports following bakersfield we conclude that colony is not lim- ited to a trade_or_business and that it controls our interpretation of sec_6501 such a conclusion by itself does not rule out chevron def- erence to the regulations it does mean however that instead of applying the original version of the chevron anal- ysis we apply its brand x variant compare chevron serv of vail llc v commissioner 134_tc_211 and several companion cases in which he had sought to invoke sec_6501 and apply a 6-year limitations_period to son-of-boss transactions the commissioner thus far has been successful in 636_f3d_1368 fed cir and 633_f3d_616 7th cir discussed supra note sec_11 and respectively and unsuccessful in 634_f3d_249 4th cir and 633_f3d_347 5th cir discussed infra note the commissioner’s petition for rehearing en_banc was denied in home concrete and is pending in burks the commissioner is urging the respective courts of appeals in burks and other cases still on appeal to apply the final regulations in reaching their decisions see eg intermountain ins serv of vail llc v commissioner supra on appeal d c cir date utam ltd v commissioner tcmemo_2009_253 on appeal d c cir date reynolds props l p v commissioner docket no order and decision entered date on appeal 9th cir date salman ranch ltd v commissioner docket no order and decision entered date on appeal 10th cir date as pointed out supra note and the accompanying text the court_of_appeals for the sev- enth circuit has recently rejected the conclusion reached in bakersfield and 573_f3d_1362 fed cir that colony controls the interpretation of sec_6501 beard v commissioner supra beard described the bakersfield reasoning as wad- ing through a convoluted discussion of numerators and denominators id pincite beard also dismissed the federal circuit’s salman ranch holding characterizing it as a deep-dive into leg- islative history id preferring to toe the clear dry line from the language to the plain meaning of sec_6501 the court_of_appeals for the seventh circuit finds that colony is not controlling id since this case would absent stipulation to the contrary be appealable to the court_of_appeals for the ninth circuit we are content to follow bakersfield which holds that colony controls the interpretation of sec_6501 cf 54_tc_742 requiring us to follow beard and hold that colony does not control the interpretation of sec_6501 in a case appealable to the court_of_appeals for the seventh circuit affd 445_f2d_985 10th cir see grapevine imps ltd v united_states supra pincite discussed supra note holding that in the absence of the regulations colony controls the interpretation of sec_6501 but since chevron review of the new treasury regulations compels that the treasury regulations are entitled to chevron_deference they constitute new intervening authority that require us to depart from colony cf beard v commissioner supra pincite highlighting the volume of ink that has been spilled in the briefs over whether temporary sec_301_6501_e_-1t a iii would be entitled to chevron_deference if colony were found to be controlling the court declined to reach that issue because we find that colony is not controlling we note without judging the commissioner’s asserted ability to command chevron def- erence to and establish brand x primacy for regulations that rearrange the tax outcome of a transaction well after that transaction’s economic consequences have been realized see natl cable telecomms association v brand x internet servs supra pincite chevron’s premise is that it is for agencies not courts to fill statutory gaps this ace-in-the-hole can trump the best laid plans of honest and cynical taxpayers and deter both from asserting their code-given rights for an example of how after-the-fact changes in tax law can render pyrrhic hard-fought time-consuming and expensive litigation victories see hellerstein is ‘internal consistency’ foolish reflections on an emerging commerce clause restraint on state taxation mich l rev ndollar_figure discussing the eventual futility of an initially successful com- merce clause challenge in 483_us_232 verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner u s a inc v natural res def council u s pincite upholding an agency’s reasonable interpretation of a statute only if congress has not directly addressed the precise ques- tion at issue with natl cable telecomms association v brand x internet servs supra pincite allowing a court’s prior interpretation of a statute to override an agency’s con- trary interpretation only if the relevant court decision held the statute unambiguous b colony’s chevron classification in intermountain ins serv of vail llc v commissioner t c pincite internal quotation marks omitted we held that colony forecloses the agency’s interpretation of sections c and e a and displaces respondent’s tem- porary regulations nothing in the final regulations or their preamble or mayo gives us cause to revise that conclusion invitation to regulation the court_of_appeals for the ninth circuit in bakersfield energy partners lp v commissioner f 3d pincite con- ceded that in its colony opinion the supreme court had acknowledged that the statutory language was ambiguous but nonetheless rejected the same interpretation the irs is proposing in this case citations omitted respondent claims that this concession by the court_of_appeals con- stitutes an invitation to issue regulations to reverse the bakersfield outcome see t d i r b pincite the court_of_appeals had indeed stated that the irs may have the authority to promulgate a reasonable reinterpreta- tion of an ambiguous provision of the tax code even if its interpretation runs contrary to the supreme court’s ‘opinion as to the best reading’ of the provision bakersfield energy partners lp v commissioner supra pincite quoting natl cable telecomms association v brand x internet servs supra pincite however the court_of_appeals did not indicate defini- tively whether any such regulations would actually trump the supreme court’s prior judicial construction inter- to the state of washington’s discriminatory business and occupations tax for further discus- sion of a meaningful post-deprivation remedy in this context see 516_us_325 513_us_106 509_us_86 496_us_18 verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports mountain ins serv of vail llc v commissioner supra pincite n assuming regulations that are not arbitrary capricious an abuse_of_discretion or otherwise not in accord- ance with law and are issued in observance of procedure required_by_law u s c sec_706 d assump- tions not necessarily satisfied here there remain two unre- solved issues that would potentially affect the analysis whether legislative_history should be considered at step one of the two-step chevron analysis and whether a construc- tion of statutory language by the supreme court automati- cally renders the statute unambiguous with respect to the applicability of legislative_history at chevron step one compare 526_f3d_591 9th cir an examination of the statutory language and its legislative_history assists us in this chevron step one inquiry with 450_f3d_944 ndollar_figure 9th cir although we cannot consider legislative_history under the first prong of chevron we note that the secretary’s regulation subverts the very intent of the nursing relief act regarding whether an agency’s interpretation can trump a prior supreme court construction of the same statutory lan- guage compare natl cable telecomms association v brand x internet servs u s pincite stevens j concurring i add this caveat concerning that part of on the inadvisability of a blanket prohibition against consulting legislative_history see 317_us_476 but words are inexact tools at best and for that reason there is wisely no rule_of law forbidding resort to explanatory legislative_history no matter how clear the words may appear on superficial examination internal quotation marks omitted if words are inherently ambiguous then judicial interpretation of an agency-adminis- tered statute that eschews legislative_history and grants the agency’s interpretation chevron_deference would apparently cede to the agency power reserved for the legislative branch chev- ron deference would thus seem to violate the same structural constraint that textualists fault the use of legislative_history for transgressing ie implicit constitutional prohibitions against legislative self-delegation such as the bicameralism and presentment requirements for an ex- position of the nondelegation argument in favor of textualism see bank one chi n a v mid- west 516_us_264 scalia j concurring in part and in the judg- ment it has always been assumed that congressional legislative powers are nondele- gable no one would think that the house of representatives could operate in such fashion that only the broad outlines of bills would be adopted by vote of the full house leaving minor details to be written adopted and voted upon only by the cognizant committees by compari- son chevron_deference would enable minor details to be written and adopted by the agency without allowing for any congressional vote not even that of a small band of its number id a defense of legislative_history against a nondelegation charge may be found in breyer on the uses of legislative_history in interpreting statutes s cal l rev no one claims that legislative_history is a statute or even that in any strong sense it is ‘law ’ rather legislative_history is helpful in trying to understand the meaning of the words that do make up the statute or the ‘law ’ verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner the court’s opinion which correctly explains why a court of appeals’ interpretation of an ambiguous provision in a regu- latory statute does not foreclose a contrary reading by the agency that explanation would not necessarily be applicable to a decision by this court that would presumably remove any pre-existing ambiguity with 547_f3d_1237 10th cir we conclude that the holding of brand x applies whether the judicial precedent at issue is that of a lower court or the supreme court the mayo effect student we pause here to observe that the supreme court recently rejected a taxpayer challenge to sec_31_3121_b_10_-2 employment_tax regs promulgated by the treasury_department to define the word in sec_3121 mayo found v united_states u s ll 131_sct_704 in doing so the supreme court clari- fied that the chevron standard of deference applies to treasury regulations the court pointed out that the tax- payer in mayo had not advanced any justification for applying a less deferential standard of review to treasury_department regulations than we apply to the rules of any other agency id at ll s ct pincite the court held that in the absence of such justification we are not inclined to carve out an approach to administrative review good for tax law only id the supreme court’s opinion in mayo implies by omission rather than affirmative statement that a trial court’s inves- tigation of congressional intent at chevron step one be lim- ited to the plain text of the statute see id at ll s ct pincite in any event the statutory text still would offer no insight into how congress intended predominance to be determined or whether congress thought that medical resi- dents would satisfy the requirement in the typical case such an ambiguity would lead us inexorably to chevron step two emphasis supplied though mayo tangentially addresses the first issue and appears to frown upon the use of legislative_history at step one of a chevron analysis it is silent on the second issue of whether the supreme court’s brand x holding applies to its verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports own precedent mayo’s silence on this score is not surprising since the supreme court had no occasion to interpret the word student in sec_3121 before the treasury department’s issuing of the challenged regulation by comparison the supreme court’s colony holding pre- dates the regulations at issue here by over half a century fortunately and as we explain infra part iv respondent’s indecision has spared us the ordeal of walking the plank and plumbing the depths of brand x filling the gap gaps in congressional enunciation whether intentional or inadvertent can be filled by the commissioner to dictate the underlying meaning so long as the commissioner is reason- able chevron implies and mayo confirms that we permit him to complete congress’ sentences unless he contradicts the unambiguously expressed intent of congress chevron u s a inc v natural res def council u s pincite where a court whose precedent is binding on us has pre- viously interpreted the statutory language at issue if the prior court decision holds that its construction follows from the unambiguous terms of the statute natl cable telecomms association v brand x internet servs supra pincite then that is the end of the matter chevron u s a inc v natural res def council supra pincite we in turn merely follow the precedent which automatically displaces a conflicting agency construction natl cable telecomms association v brand x internet servs supra pincite for any court opinion of pre-chevron vintage we must confront and overcome the chevron classification challenge on our own without deference to annotations or commentary that the commissioner may provide as we explain infra pt iv we do not have to engage in an analysis of predicting whether the impact of the brand x holding stops at the doors of the supreme court since respondent’s vague and indecisive appeal to brand x fails to meet the clear and understandable basis test of 332_us_194 making this determination with respect to court opinions that were handed down well be- fore the supreme court had announced and developed the chevron framework poses a unique challenge specifically it is sometimes difficult to determine whether pre-chevron decisions are based upon ‘chevron step one’ the plain command of the statute or upon ‘chevron step two’ a permissible construction of the statute home concrete supply llc v united_states f 3d pincite wilkinson j concurring in intermountain ins serv of vail llc v commis- sioner t c pincite n we noted that 357_us_28 predated both chevron u s a inc v natural res def council supra and natl cable telecomms association v brand x internet servs supra so that the supreme court could not verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner after maintaining silence on colony’s proper chevron classification in the preamble to the temporary regulations respondent apparently attempts to categorize colony as a chevron step two decision in the final regulations’ preamble respondent contends that the supreme court stated in colony that the statutory phrase ‘omits from gross income’ is ambiguous meaning that it is susceptible to more than one reasonable interpretation t d i r b pincite in intermountain we rejected this contention and firmly placed colony in the chevron step one category since then the supreme court has issued its mayo opinion which focuses exclusively on the statutory text at chevron step one and suggests by negative implication a disfavor of using legislative_history at that stage we are not persuaded however that after mayo any judicial construc- tion that examines legislative_history is automatically rel- egated to a chevron step two holding by that fact alone mayo’s directive to move inexorably from an ambiguity to chevron step two is reserved for the typical case more importantly the ambiguity mayo talks about is not any tex- tual ambiguity per se but an ambiguity in congressional intent that remains after searching the statutory text for insight into how congress intended the language at issue to apply mayo found v united_states u s at ll s ct pincite have been aware of the standards against which its opinion would be tested judge wilkinson’s concurrence in home concrete supply llc v united_states supra pincite phrased it much more elegantly in pointing out that justice harlan in 357_us_28 had no occasion to ponder the permutations of the chevron test which came down in in this connection we are struck by the prophetic nature of justice scalia’s warning regarding the chaotic undermining of all prior judicial decisions that do not explicitly renounce ambiguity which he delivered when he asked rhetorically and what of the many cases de- cided in the past before this requirement was established natl cable telecomms association v brand x internet servs u s pincite ndollar_figure scalia j dissenting chevron the ultimate source of the eponymous doctrine does not confine to the statutory text a search for the unambiguously expressed intent of congress 467_us_837 in fact in chevron the supreme court ap- peared to place on an equal footing both statutory text and legislative_history as traditional tools of statutory construction id pincite n see eg id pincite quoting with approval 367_us_374 if an agency choice represents a reasonable accommodation of conflicting policies that were committed to the agency’s care by the statute we should not disturb it unless it appears from the statute or its legislative_history that the accommodation is not one that congress would have sanctioned emphasis supplied in dis- cussing the regulations at issue in chevron the opinion gives as much importance and devotes almost an equal amount of space to legislative_history as statutory language the section titled legislative_history span sec_21 pages compared with the pages of the section titled statutory language it would seem then that any apparent reluctance to resort to legislative_history continued verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports brand x requires only that the prior judicial construction follows from the unambiguous terms of the statute natl cable telecomms association v brand x internet servs u s pincite it is entirely possible for a court’s opinion to discover acknowledge and comment upon textual ambigu- ities in the statute and yet rest its construction on the remaining unambiguous terms of the statute having done so the court may very well analyze legislative_history for additional evidence of congressional intent supporting its construction whatever mayo may or may not prescribe or proscribe with respect to legislative_history at chevron step one surely that prescription and proscription comes too late for the many hundreds of past statutory decisions natl cable telecomms association v brand x internet servs supra pincite scalia j dissenting that have in fact looked at legis- lative history including colony chevron restrains judges who are not experts in the field and are not part of either political branch of the government from reconciling competing political interests on the basis of their personal policy preferences chevron u s a inc v natural res def represents current jurisprudential thinking on the use of legislative_history in statutory con- struction generally it should not be seen as an inherent limitation built into the chevron two- step framework see infra note and accompanying text discussing the anachronism of apply- ing present-day sentiments on acceptable tools of statutory construction to prior supreme court decisions brand x leaves unspecified the term unambiguous terms of the statute at least as far as tax law is concerned determining the true meaning of many statutory terms and ascertaining whether or not they are ambiguous entails consulting legislative_history see eg livingston congress the courts and the code legislative_history and the interpretation of tax statutes tex l rev the tax legislative process differs in several important respects from the model assumed in most interpretative theories these differences include the reliance on an extraordinary volume of legislative_history committee reports floor colloquies and so on to explain and supplement the statutory language in 636_f3d_1368 fed cir a case decided after mayo the court_of_appeals_for_the_federal_circuit did not deem complete step one of a chevron inquiry without considering legislative_history see id pincite having concluded that the text standing alone does not resolve congress’s intended treatment of basis overstatement we next must look to see if there are any other indications of congressional intent so clear that we perceive no room for an agency to add anything emphasis supplied brand x’s premise may very well be that article iii courts sit to render decisions that can be reversed or ignored by executive officers natl cable telecomms association v brand x internet servs supra pincite scalia j dissenting we do not however presume that brand x bestows upon us a statutory court the power to sit in judgment on decisions ren- dered by the highest constitutional court in statutory-construction cases involving agency-ad- ministered statutes and designate these decisions agency-reversible solely on the basis of an absence of dicta disclaiming the centrality of legislative_history to the court’s conclusions id pincite9 verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner council u s pincite on the other hand brand x’s con- cern is ‘the ossification of large portions of our statutory law ’ which would be caused by precluding agencies from revising unwise judicial constructions of ambiguous statutes natl cable telecomms association v brand x internet servs supra pincite quoting 533_us_218 scalia j dissenting brand x’s principle for deciding whether or not a court’s prior judicial construction of a statute trumps an agency construction otherwise entitled to chevron_deference follows from chevron itself id pincite thus brand x does not introduce any substantive constraints on judicial statu- tory construction in addition to chevron’s warning to federal judges-who have no constitu- ency- to respect legitimate policy choices made by those who do u s pincite it stands to reason therefore that only if an unwise judicial construction represents a policy choice must it yield to the wisdom of the agency’s policy id independent of and for deossification of judiciary’s historical un-wisdom to proceed what would matter then are not the tools a court had employed in constructing the statute but the consider- ations it weighed during that process agencies should thus be free to revisit and reject a past judicial statutory construc- tion but only if the construction arose from assessing the wisdom of policy choices and resolving the struggle between competing views of the public interest id brand x would in fact hold judicial interpretations contained in precedents to the same demanding chevron step one standard that applies if the court is reviewing the agency’s con- struction on a blank slate natl cable telecomms association v brand x internet servs u s pincite under that standard if a court employing traditional tools of statutory con- struction ascertains that congress had an intention on the precise question at issue that inten- tion is the law and must be given effect chevron u s a inc v natural res def council supra pincite n emphasis supplied traditions even with respect to tools of statutory con- struction evolve over time applying current rather than then-prevalent mores to define traditionality in tools of statutory construction for categorizing that construction’s chevron sta- tus would seem anachronistic more troubling it could leave this chevron categorization in flux sliding up and down a two-step staircase as the bag of permissible tools shrinks and expands we therefore are reluctant to characterize legislative_history whose use may have fallen out of favor more recently as nontraditional and therefore beyond the pale for purposes of deter- mining the chevron classification of colony a case decided in when the supreme court readily resorted to legislative_history in interpreting agency-administered statutes see eg farber the inevitability of practical reason statutes formalism and the rule_of law vand l rev molot reexamining marbury in the administrative state a structural and institutional defense of judicial power over statutory interpretation nw u l rev verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports the supreme court in colony did allude to a policy con- cern when it mentioned that a contrary result would create a patent incongruity in the tax law colony inc v commis- sioner u s pincite however this statement was offered merely to buttress the court’s central conclusion that we think that in enacting sec_275 congress manifested no broader purpose than the one the court was attributing to it and that to attribute a different purpose would be to read sec_275 more broadly than is justified by the evident reason for its enactment id pincite emphasis supplied we find these statements sufficient to conclude that colony reveals unambiguous congressional intent rather than a policy choice the court was making in the absence of agency guidance consequently as we did in intermountain even after mayo we classify colony as a chevron step one holding we do not consider the court_of_appeals for the ninth cir- cuit’s observation that the supreme court in colony had acknowledged that the statutory language was ambiguous bakersfield energy partners lp v commissioner f 3d pincite fatal to colony’s chevron step one status in that cir- cuit even if we were to assume that the court_of_appeals for the ninth circuit would treat colony as a chevron step two holding respondent’s regulatory appeal to brand x to we find validation for this classification in the recent opinions in 634_f3d_249 4th cir and 633_f3d_347 5th cir decided by the courts of appeals for the fourth and fifth circuits respectively after mayo each discusses the mayo opinion and neither finds anything in it that would require a downgrade in colony’s chevron standing see eg burks v united_states supra pincite be- cause we hold that sec_6501 is unambiguous and its meaning is controlled by the supreme court’s decision in colony we need not determine the level of deference owed to the regula- tions id n although we hold that sec_6501 is unambiguous and its meaning is con- trolled by the supreme court’s decision in colony we note that even if the statute was ambig- uous and colony was inapplicable it is unclear whether the regulations would be entitled to chevron_deference under mayo home concrete supply llc v united_states supra pincite citing mayo for the proposition that chevron_deference is warranted only when a treasury reg- ulation interprets an ambiguous statute and concluding that because the regulation here in- terprets ‘omits from gross income’ under sec_6501 and the supreme court declared that statute unambiguous we do not believe that the regulation is entitled to controlling deference id pincite wilkinson j concurring i am persuaded that the supreme court rested its judg- ment in colony on the plain language of the statute and believe that colony was decided under chevron step one even though there is some language in colony suggesting that the court looked at legislative_history or thought that sec_275 was ambiguous as discussed supra note sec_11 and the court_of_appeals_for_the_federal_circuit has in 636_f3d_1368 fed cir characterized colony as a chevron step two holding which permits contrary regulations entitled to deference the court_of_appeals for the seventh circuit in beard v commissioner f 3d pincite also indicated in dicta that it would have been inclined to grant the regulation chevron_deference though it did not in fact reach that issue since it found colony not to control the interpretation of sec_6501 a conclusion foreclosed here by bakersfield energy partners lp v commis- verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner supplant the colony holding fails to meet the chenery test see sec v chenery corp u s pincite holding with respect to the basis upon which administrative action purports to rest that a court cannot be expected to chisel that which must be precise from what the agency has left vague and indecisive iv respondent’s difficulty does by his own indecision grow respondent persists in drawing a sheathed sword to attack a statute_of_limitations defense to an alleged abusive son-of- boss sheltering transaction respondent may desire to repeal colony in the name of brand x if so he should decisively say as much sec v chenery corp supra pincite if the administrative action is to be tested by the basis upon which it purports to rest that basis must be set forth with such clarity as to be understand- able respondent declares in the final regulations’ preamble that the interpretation adopted by the supreme court in colony represented that court’s interpretation of the phrase ‘omits from gross income’ but not the only permissible interpreta- tion of it t d i r b pincite appealing to brand x and asserting his privilege to adopt another sioner 568_f3d_767 9th cir see supra note grapevine is therefore the only case thus far that both accepts colony as controlling the inter- pretation of sec_6501 and allows the commissioner to reach a contrary result by regula- tion that the supreme court has strongly reasoned for a certain interpretation of these statutes does not mean their inherent ambiguity has been wiped away grapevine imps ltd v united_states supra pincite the contrast with the brand x caveat of justice stevens who had authored chevron for a unanimous supreme court that a decision by this court would presumably remove any pre-existing ambiguity natl cable telecomms association v brand x internet servs supra pincite stevens j concurring could not be starker regard- less we respectfully disagree with the court_of_appeals_for_the_federal_circuit which declined to classify colony as a chevron step one holding because the court did not find that there was no other reasonable interpretation of the statutory language contained in current sec_6501 grapevine imps ltd v united_states supra pincite for the reasons set forth supra note sec_26 and sec_27 and the accompanying text we believe colony represents an explication of unambiguous congressional intent rather than a policy choice resolving the competing inter- ests which congress itself either inadvertently did not resolve or intentionally left to be re- solved by the agency charged with the administration of the statute in light of everyday reali- ties chevron u s a inc v natural res def council u s pincite we decline to char- acterize colony’s ascertainment of congressional intent ambiguous merely because the supreme court did not explicitly note that it has reached not only the right ‘best’ result but ‘the only permissible’ result natl cable telecomms association v brand x internet servs u s pincite scalia j dissenting in an opinion handed down over a quarter of a century before chevron was decided see also supra note discussing respondent’s denial of the retroactive character of the regu- lations verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports reasonable interpretation of that phrase respondent equivo- cates in the next breath by adding the proviso particularly as that phrase is used in a new statutory setting id as discussed above the court_of_appeals for the ninth cir- cuit has rejected the proposition that sec_6501 constitutes a new statutory setting for the phrase omits_from_gross_income the appeal to brand x in the final regulations’ preamble is further attenuated by a preceding statement that reiter- ates respondent’s position that colony dealt with an omis- sion from gross_income in the context of a trade_or_business under the predecessor of sec_6501 and no longer applies to sec_6501 and c id it will not do for a court to be compelled to guess at the theory underlying the agency’s action sec v chenery corp supra pincite even if we read the supreme court’s recent mayo opinion as a license to categorize most judicial constructions that discuss legislative_history as chevron step two decisions respondent has yet to unabash- edly accept the court_of_appeals for the ninth circuit’s invitation and issue regulations that unequivocally repudiate the colony holding unless and until he does so his hands must remain tied consequently his discretion in inter- preting sec_6501 howsoever noble and worthy of deference must remain circumscribed v conclusion when enacting sec_6501 in congress could not possibly have foreseen the development of the tax_shelter industry and the use of complex devices such as son- of-boss transactions which seek to artificially inflate bases of partnership assets to achieve tax alchemy much as we chenery may demand less than crystal clarity of purpose but at least when applied at chevron step two it should require more than muddled thinking chevron_deference appears in- compatible with an agency asking a court to choose between two or more alternative validating grounds see 482_us_270 holding that a court may not affirm on a basis containing any element of discretion- including discretion to find facts and interpret statutory ambiguities-that is not the basis the agency used since that would remove the discretionary judgment from the agency to the court emphasis supplied the agency having invoked its discretion to fill statutory gaps by issuing regulations cannot then surrender it by seeking validation of the regulations on any one of a number of competing grounds see 309_f3d_808 d c cir refusing to choose among several potential validating grounds because chevron def- erence is only appropriate where the agency’s action represents its reasoned judgment about the meaning of the statute verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner may be tempted we cannot speculate on how the congress that enacted sec_6501 would have meant it to apply in the present-day context to paraphrase justice holmes we do not inquire what the legislature would have meant cf holmes the theory of legal interpretation harv l rev reprinted in collected legal papers we do not inquire what the legislature meant we ask only what the statute means in this case we do not even ask what the statute means we merely ask what the court_of_appeals for the ninth circuit and the supreme court have told us the statute means the court_of_appeals for the ninth circuit tells us that colony controls the meaning of the phrase omits_from_gross_income as it now appears in sec_6501 bakers- field energy partners lp v commissioner f 3d pincite and the supreme court has told us in colony that this phrase does not include an overstatement of basis we thus hold that only a 3-year limitations_period under sec_6501 applies here consequently we hold the fpaa issued after the expiration of this 3-year period to be untimely we further hold petitioner’s and the partners’ consents executed after the fpaa was issued to be invalid we will therefore grant petitioner’s motion for summary_judgment the court has considered all of respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered reviewed by the court colvin goeke and kroupa jj agree with this opinion marvel j concurs in the result only gustafson and morrison jj did not participate in the consideration of this opinion halpern and holmes jj concurring i introduction we have joined judge thornton’s concurring opinion which would grant petitioner’s motion for summary_judgment verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports contradicted here on the ground of this court’s prior decisions consistently holding that our construction of sec_6501 follows from the unambiguous terms of the statute that is a suffi- cient ground to dispose_of this case and should end the matter but the prevailing opinion does not stop there without benefit of argument from the parties judge wherry has addressed the final regulations sec_301 c - and e -1 proced admin regs the final regu- lations and found one reason to question them and two rea- sons to reject them first he suggests assumptions not necessarily they are ‘arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law’ or not issued in ‘observ- ance of procedure required by law’ majority op p second he classifies 357_us_28 colony as a 467_us_837 chevron step one holding which is contradicted by and thus renders invalid the final regulations as we held in 134_tc_211 intermountain with respect to the temporary regulations see majority op pp finally assuming arguendo that colony is a chevron step two holding he disqualifies the final regulations as violating the chenery doctrine 332_us_194 chenery majority op pp that e g 134_tc_211 invali- dating the temporary regulations sec_301_6229_c_2_-1t sec_301_6501_e_-1t temporary proced admin regs fed reg date on the ground that 357_us_28 is a 467_us_837 chevron step one holding which ‘forecloses the agency’s interpretation’ of sections c and e a judge wherry’s report in this case was referred to the court conference by the chief_judge pursuant to the authority of sec_7460 it was reviewed by the court conference and judge wherry’s disposition of petitioner’s motion for summary_judgment prevailed because all of the judges voting at the court conference either were for the report or concurred in the result a majority of the voting judges authoring or joining an opinion however agree with judge thorn- ton that to grant the motion we should go no further than to reiterate our historical position that the statute unambiguously precludes respondent’s interpretation while we agree with judge thornton that there is no need to address the final regulations it is because as judge wherry notes see majority op note respondent can reasonably be expected to cite and rely on the final regulations in any appeal that we think it would be better to ask the parties their views on the validity of the final regulations before trying to hold them invalid there are different standards for reviewing the procedural validity of tem- porary and permanent regulations and there is some risk to both parties that we are making arguments neither would choose to make on his or its own verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner we file this concurring opinion because of the prominence of the prevailing opinion see 49_tc_296 raum j concurring concurring opinion filed to rebut theory relied on in prevailing opinion we address the second two of judge wherry’s three reasons the first unless one and the same with the chenery reason giving us nothing to grasp ii chevron step one judge wherry classifies colony as a chevron step one deci- sion principally on the basis of our analysis in inter- mountain majority op p in intermountain t c pincite we stated that on the basis of its review of the legislative_history of the predecessor to sec_6501 the supreme court in colony concluded that congress’ intent was clear and that the statutory provision was unambiguous the supreme court we added found in that section’s legislative_history the narrow purpose of extending the 3-year period of limitations only when a taxpayer had omitted an item_of_gross_income id pincite we concluded in so holding the supreme court found that the statute’s legislative his- tory clarified its otherwise ambiguous text and as a result explicated con- gress’ intent and the meaning of the statutory provision thus the supreme court’s opinion in colony inc v commissioner supra unambig- uously forecloses the agency’s interpretation of sections c and e a and displaces respondent’s temporary regulations see natl cable telecomms association v brand x internet servs u s brand x consequently the temporary regulations are invalid and are not entitled to deferential treatment id fn refs omitted while the majority in intermountain dutifully cited brand x it paid insufficient attention to the supreme court’s spe- cific instruction that a court’s prior judicial construction trumps an agency construction only if the prior judge wherry hints majority op note that there might be different rules for resorting to legislative_history in tax cases citing with approval prof livingston’s 20-year-old observation that the tax legislative process differs in several important respects from the model assumed in most interpretive theories livingston congress the courts and the code legislative his- tory and the interpretation of tax statutes tex l rev this may be true but the supreme court unanimously warned us just earlier this year that we are not inclined to carve out an approach to administrative review good for tax law only to the contrary we have expressly ‘ r ecogniz ed the importance of maintaining a uniform approach to judicial re- view of administrative action ’ mayo found v united_states u s ll ll 131_sct_704 quoting 527_us_150 verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports court decision holds that its construction follows from the unambiguous terms of the statute brand x u s pincite emphasis added judge wherry reads brand x to allow a subsequent regulation to trump the holding of a case only if an ‘unwise judicial construction’ represents a policy choice majority op p this seems to be a unique reading of brand x which distinguishes between statutes that the courts have found ambiguous and those they have found unambiguous see brand x u s pincite not between cases where judges self-consciously make policy choices and cases where they engage in the more pedestrian work of con- struing a statute’s terms the appropriate focus of any application of brand x is the prior opinion’s holding specifically whether it held that its interpretation of a provision followed from the unambig- uous terms of the statute that in turn raises two ques- tions what exactly did the earlier court assert and does its assertion carry authority the first inquiry seeks meaning and asks did this court assert that its interpreta- tion was the only reasonable one the second seeks authority and asks was this assertion part of the case’s holding both inquiries must yield positive answers in order for a court applying brand x to find a step one holding colony is a pre-chevron case and the supreme court did not have to decide whether its interpretation of the statute was the only reasonable one ie that the statute was unambiguous or clear or merely the best one the first inquiry seeking meaning is for that reason problematic when applied to colony it is even more so for us a national trial-level court because the supreme court has not spoken clearly on the issue of legislative_history in the chevron framework and the situation in the courts of appeals is muddled see intermountain t c pincite halpern and holmes jj concurring in the result brand x signals an agency-deferential approach to statutory interpretation given the difficulties in trying to reclassify colony within the chevron framework we too would be inclined to require either an explicit statement that the predecessor statute this point is made in note implementing brand x what counts as a step one holding harv l rev id sec_275 i r c verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner was unambiguous or a holding dependent on such unambiguity before declining to give deference to the sec- retary’s contrary regulations we do not find either in colony and thus if called upon to do so would not find it a chevron step one holding iii chenery supplementing our analysis in intermountain judge wherry addresses the contingency that we may have been wrong there in deciding that colony is a chevron step one holding even if it is not he says the supreme court’s deci- sion in chenery would still invalidate the final regulations majority op pp in 568_f3d_767 9th cir affg 128_tc_207 the court_of_appeals for the ninth circuit implicitly brought into question colony’s standing as a chevron step one holding by suggesting that the secretary may have authority to reinterpret the phrase omits_from_gross_income barring written stipulation to the contrary this case is appealable to the court_of_appeals for the ninth circuit see sec_7482 understandably judge wherry may wish to be heard on that question unfortu- nately his contribution-his conclusion that chenery requires the secretary to unequivocally repudiate colony in his regulations majority op p 396-will if mistaken for the position of the court likely only cause us more trouble in our already nettlesome relationship with the administrative_procedure_act apa u s c secs the apa itself requires no unequivocal statement it requires only a concise general the problem that is see supra note an explicit-statement approach is suggested by the author in case comment administra- tive law-chevron deference-federal tax_court holds pre-chevron judicial construction of statute precludes subsequent agency interpretation if prior construction was premised on legislative_history -intermountain insurance service of vail llc v commissioner no wl t c date harv l rev we recognize that the courts of appeals have addressed this issue and have reached vary- ing results 636_f3d_1368 fed cir ambig- uous at chevron step one 633_f3d_616 7th cir inclined to give regulations chevron_deference revg tcmemo_2009_184 633_f3d_347 5th cir unambiguous at chevron step one 634_f3d_249 4th cir accord verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports in statement of the regulations’ basis and purpose id sec_553 emphasis added the secretary did explain his basis for the final regula- tions he recognized authority for his substantive view of a broad general definition of gross_income t d 2011_6_irb_455 outside of the trade-or-business context the sec_61 definition of gross_income applies he referenced sec_7805 and k as his authority for issuing the final regulations id he disagreed with our holding the supreme court’s interpretation of the statutory phrase in question omits_from_gross_income in colony was the only permissible interpretation and on the basis of that disagreement he relied on brand x as his authority for superseding that interpretation id i r b pincite intermountain that the secretary also made his purposes clear to supersede the in his view erroneous view of the courts of appeals for the ninth and federal circuits that colony is not limited to the trade_or_business context under the predecessor of sec_6501 id and to address intermountain’s holding that the supreme court’s interpretation in colony is the only permissible interpretation of the statutory language omits_from_gross_income in sections c and e a id while judge wherry recognizes the secretary’s dual pur- poses of limiting colony to a trade_or_business cir- cumstance and failing that establishing his authority under brand x to supersede the supreme court’s interpreta- tion of the phrase omits_from_gross_income he finds neither adequate majority op p the first he believes attempts to usurp the courts’ function of interpreting the supreme court’s opinions we agree see bakersfield energy partners lp v commissioner supra the second he believes is fatally equivocal principally because of the preamble’s reference to a new statutory setting majority op p for him that is an unacceptable ambiguity does the secretary really mean he can trump the supreme court’s interpretation in colony judge wherry is right of course that chenery sweeps wider than the administrative pro- cedure act’s ‘basis and purpose’ requirement agency action can be upheld only on the ground previously advanced by the agency majority op note but there cannot be any other grounds in this case-never having asked respondent his views on the matter he cannot pos- sibly advance justifications in favor of the regulations different from those in the preamble to the regulations verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner or is he reiterating his view that colony is confined to the code until the secretary unequivocally takes the former position chenery according to judge wherry ties the secretary’s hands majority op p we do not agree first it must be kept in mind that the secretary’s ref- erence to a new statutory setting arises only in the context of his rebuttal of our holding in intermountain that the supreme court’s opinion in colony was the only permissible interpretation of the statute following the secretary’s recital of the supreme court’s statement in colony that the term omits_from_gross_income is ambiguous which he states meaning susceptible to more than one reasonable interpretation he references brand x and states that the secretary and the irs are permitted to adopt another reason- able interpretation of the term particularly as it is used in a new statutory setting t d i r b pincite the secretary does not say eg because of or in light of that new setting it seems to us that he was merely addressing what he saw as a flaw in our intermountain anal- ysis viz that the meaning the supreme court attached to the phrase omission_from_income in the code nec- essarily attached to the same phrase in the code tellingly after stating his disagreement with intermountain the secretary drives home his right to challenge it by cita- tion see 547_f3d_1237 10th cir agencies are free to promulgate a reasonable construction of an ambiguous statute that contradicts any court’s interpretation even the supreme court’s id c b pincite why cite language of the at the time only federal appellate-level decision applying brand x to a supreme court interpretation other than to try to overturn a supreme court interpretation moreover neither chenery nor the apa requires crystal clarity of purpose we think that it is reasonably clear from the preamble to the final regulations that the secretary believes that relying on brand x he can come to a different conclusion as to the meaning of sec_6501 than the supreme court did in colony and despite judge wherry’s assertions to the contrary chenery asks no more he is right more recently in validating the final regulations the court_of_appeals for the federal cir- cuit found the supreme court’s opinion in 357_us_28 to be ambiguous grapevine imps ltd v united_states supra verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports that under apa sec_706 the secretary’s findings cannot be arbitrary and capricious majority op p and we recognize that under that standard the agency must examine the relevant data and articulate a satisfactory expla- nation for its action 463_us_29 emphasis added and although a court cannot provide a reasoned basis for the secretary’s decision if he did not see id citing chenery a court must uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned id quotation marks omitted see also 611_f3d_1181 9th cir the secretary’s brand x rationale meets that standard and that is enough see eg nw eco- system alliance v u s fish wildlife serv 475_f3d_1136 9th cir though not a paragon of clarity the service’s reasoning can be discerned with careful reading 97_fedclaims_239 date the secretary’s path could be ‘dis- cerned ’ albeit somewhat murkily we have no call to require more than that with reasonable effort the sec- retary’s intent can be discerned see vt yankee nuclear power corp v natural res def council inc 435_us_519 absent extremely compelling cir- cumstances courts should not overturn agency decisions when the statutory minimums have been met finally we recognize that having accepted judge wherry’s criticism of the secretary’s first rationale limiting colony and rejected his criticism of the second reliance on brand x we are left with a mixed basket of correct and incorrect rationales for an agency’s decision which might provide suffi- cient reason for a court to invalidate the agency’s action e g 358_f3d_40 d c cir but w hen an agency relies on mul- tiple grounds for its decision some of which are invalid we may nonetheless sustain the decision as long as one is valid and the agency would clearly have acted on that ground even if the other were unavailable 439_f3d_715 d c cir internal quotation marks omitted see also 373_f3d_112 d c cir no principle of administrative law or common sense requires us to remand verdate 0ct date jkt po frm fmt sfmt v files carp sheila carpenter family invs llc v commissioner a case in quest of a perfect opinion unless there is reason to believe that the remand might lead to a different result internal quotation marks omitted because we believe that the secretary’s second rationale is independent of his first we believe that he would stand behind his regulations on that ground alone iv conclusion we have made clear that we would not characterize colony as a chevron step one holding if called upon to do so we would also find chenery inapplicable nonetheless since the temporary regulations are invalid per intermountain we have to concur with the court’s disposition of petitioner’s motion for summary_judgment thornton j concurring this court’s prior decisions beginning with 128_tc_207 affd 568_f3d_767 9th cir have consistently held relying on 357_us_28 that its construction of sec_6501 follows from the unambiguous terms of the statute moreover our decision in 134_tc_211 accords with decisions of the courts of appeals for the fourth and fifth circuits rendered after mayo found v united_states u s ll 131_sct_704 see 633_f3d_347 5th cir 634_f3d_249 4th cir the courts of appeals for the federal and sev- enth circuits have rendered decisions to contrary effect see 636_f3d_1368 fed cir 633_f3d_616 7th cir revg tcmemo_2009_184 nevertheless there is no judge wherry disagrees believing we cannot choose between alternative grounds see ma- jority op note in support of this view he cites 309_f3d_808 d c cir but in holland the court was not weighing multiple rationales given by the agency instead it remanded because it did not know whether the agency came to a decision on its own or left the reasoning to the court_of_appeals for the eleventh circuit which had previously found against the agency the court could not affirm if the basis for the decision was not the agency’s see 482_us_270 but in this case the secretary rather than this or any other court supplied the reasons verdate 0ct date jkt po frm fmt sfmt v files carp sheila united_states tax_court reports compelling reason for this court to abandon its precedents in this case which is appealable to the court_of_appeals for the ninth circuit that court has affirmed bakersfield although without addressing the final regulations which had not then been issued presumably that court_of_appeals and perhaps the supreme court will have future occasion to do so but at least for now the prevailing opinion appropriately holds in this case that the regulations do not trump this court’s prior decisions see 545_us_967 cohen halpern holmes and paris jj agree with this concurring opinion f verdate 0ct date jkt po frm fmt sfmt v files carp sheila
